DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/848,906 filed 04/15/2020.
Claims 1-20 are pending in the Application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of manufacturing a lithographic mask, comprising: providing a design layout including a plurality of patterns; performing an optical proximity correction (OPC) for correcting an optical proximity effect (OPE); and forming the lithographic mask, wherein performing the OPC includes: defining a plurality of dissection positions on edges of patterns to generate a plurality of segments; and adjusting a bias of the segments, wherein dissection positions include: corner dissection positions, projection dissection positions onto adjacent patterns, ripple dissection positions for preventing a non-intended line width change of the plurality of patterns, local uniform dissection positions, and global uniform dissection positions, classified in G03F1/36.
II. Claims 10-18, drawn to a method of performing optical proximity correction, comprising: generating plurality of segments of edges of the plurality of patterns; and adjusting a bias of the segments; wherein generating the plurality of segments includes: determining as first dissection positions spaced apart by length from each corner, determining as second dissection positions obtained by projecting each corner onto , classified in G03F7/70441.
III. Claims 19-20, drawn to a method of performing optical proximity correction, comprising: defining a plurality of dissection positions on edges of the patterns to dissect each edge into segments; wherein dissection positions include: first dissection positions, second dissection positions defined by projections from each corner onto adjacent patterns, third dissection positions for preventing a change in a linewidth, fourth dissection positions, and fifth dissection positions, and wherein defining the plurality of dissection positions includes excluding any one of two neighboring dissection positions among the first to fifth dissection positions from the first to fifth dissection positions when a distance between the two neighboring dissection positions is less than a fourth length, classified in G03F7/70441.
Claim(s) 19-20 (Group III) is/are generic to the following disclosed patentably distinct species: Group I and Group II. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, such as: ripple dissection positions for preventing a non-intended line width change of the plurality of patterns (Group I); determining third dissection positions around the first and second dissection positions to prevent generation of ripples (Group II); defining the plurality of dissection positions includes excluding any one of two neighboring dissection positions among the first to fifth dissection positions from the first to fifth dissection positions when a distance between the two neighboring dissection 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
a) the inventions have acquired a separate status in the art in view of their different classification
b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter
c) the inventions require a different field of search (e.g., searching different
classes/subclasses or electronic resources, or employing different search strategies or search queries).
6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
03/16/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851